Order entered December 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00490-CR
                                     No. 05-14-00491-CR
                                     No. 05-14-00492-CR
                                     No. 05-14-00493-CR

                                 JIMIL BROWN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F10-33944-M, F10-33945-M, F12-33914-M, F12-34048-M

                                           ORDER
       Counsel filed an Anders brief in these cases. The appeals are from appellant’s conviction

following the adjudication of his guilt. Although counsel mentions the original plea proceedings,

he does not discuss the March 26, 2012 or the September 12, 2012 hearings. Nor does the brief

address the validity of the indictment, the admonishments, or any motions that may have been

filed. Moreover, the record reflects that the conditions of appellant’s community supervision

were modified, but counsel does not discuss the proceedings, if any, at which the modifications

were made.    Finally, counsel does not address any motions that were filed by appellant.

Accordingly, we conclude the brief does not satisfy the requirements of Anders and its progeny.
See Jeffery v. State, 903 S.W.2d 776 (Tex. App.––Dallas 1995, no pet.). Accordingly, we

STRIKE the Anders brief filed by counsel on December 5, 2014.

       We ORDER counsel to file, within THIRTY DAYS of the date of this order, either an

amended brief that complies with the requirements of Anders and its progeny or a brief raising

issues on the merits.


                                                  /s/    LANA MYERS
                                                         JUSTICE